Citation Nr: 0210879	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-24132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right shoulder disability claimed to be due to VA 
medical treatment.

(Issues of increased ratings for service-connected 
disabilities will be the subject of a later decision)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs






INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1980.  This case comes to the Board of Veterans' 
Appeals (Board) partly from an August 2000 RO decision which 
denied compensation under 38 U.S.C.A. § 1151 for additional 
right shoulder disability claimed to be due to VA medical 
treatment (specifically, claimed as due to right shoulder 
surgeries in September 1996 and December 1997 at the VA 
Medical Center (VAMC) in the Bronx, New York).  The veteran 
failed to report for a Board hearing scheduled for July 2001.

The Board is undertaking additional development on issues of 
increased ratings for a service-connected right shoulder 
disability, a service-connected low back disability, and 
service-connected right ulnar and median neuropathy.  Such 
development is being done pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice, 
the Board will prepare a separate decision addressing 
entitlement to increased ratings for the service-connected 
disabilities.


FINDINGS OF FACT

1.  The veteran claims compensation under 38 U.S.C.A. § 1151 
for purported additional right shoulder disability claimed to 
be due to right shoulder surgeries in September 1996 and 
December 1997 at the VAMC in the Bronx, New York.

2.  However, the veteran is already service-connected for a 
right shoulder disability, and the entire right shoulder 
disability (including residuals of September 1996 and 
December 1997 surgeries at the VAMC) is taken into account 
when assigning the compensation rating for this service-
connected condition.  


CONCLUSION OF LAW

Given that the veteran is already service-connected and paid 
compensation for his entire right shoulder disability, 
including residuals of September 1996 and December 1997 right 
shoulder surgeries at the VAMC, there is no legal basis for 
his claim for compensation under 38 U.S.C.A. § 1151 for 
purported additional right shoulder disability claimed to be 
due to surgeries in September 1996 and December 1997 at the 
VAMC.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the outcome of this case turns on the 
law, not the evidence, and the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
inapplicable.  Dela Cruz v. Principi, 15 Vet.App. 143 (2001).

In January 2000, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for purported additional right 
shoulder disability which he asserted is due to improper 
right shoulder surgery in September 1996 and December 1997 at 
the Bronx VAMC.  

Under 38 U.S.C.A. § 1151, subject to certain conditions, 
compensation is payable to a veteran for additional 
disability due to VA medical treatment.  More specifically, 
the current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner      
"as if" the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical, or surgical treatment, or 
examination, and the proximate cause of the disability was: 
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).

However, the veteran is already service-connected for a right 
shoulder disability.  The entire right shoulder disability 
(including residuals of September 1996 and December 1997 
surgeries at the VAMC) is taken into account when assigning 
the compensation rating for the service-connected right 
shoulder disability.  There are prior final RO and Board 
decisions on the question of the evaluation for the service-
connected right shoulder disability, and there is currently 
an RO decision pending on appeal on the issue of an increased 
rating for the service-connected right shoulder disability 
(such issue will be addressed in a later Board decision).  

From the standpoint of VA compensation, it does not matter 
if, as alleged by the veteran, part of his overall right 
shoulder disability were due to VA fault in performing right 
shoulder surgeries, since the entire right shoulder 
disability is compensated by the VA under the category of 
service connection.  There is no additional uncompensated 
right shoulder disability to be treated "as if" service-
connected under 38 U.S.C.A. § 1151.  Obviously the same right 
shoulder disability cannot be compensated twice, once under 
the category of service-connected and again under the "as if" 
service-connected category of 38 U.S.C.A. § 1151.  

The veteran's genuine dispute is with the level of 
compensation to be paid for his service-connected right 
shoulder disability; as noted, such claim for an increased 
rating for a service-connected right shoulder disability will 
be the subject of a later Board decision.  With regard to the 
specific claim for compensation under 38 U.S.C.A. § 1151 for 
purported additional right shoulder disability alleged to be 
due to VA treatment, such constitutes a claim for duplicate 
compensation, and thus the claim has no legal merit.  As a 
matter of law, the claim for compensation under 38 U.S.C.A. 
§ 1151 for additional right shoulder disability must be 
denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  





ORDER

Compensation under 38 U.S.C.A. § 1151 for additional right 
shoulder disability claimed to be due to VA medical treatment 
is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

